UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

TROY J. GRANT,
Plaintiff,

Vv.
ORDER

RICHARD THOMAS, Mayor of the City of
Mount Vernon; DANIEL P. JONES, : 18 CV 9601 (VB)
Commissioner of the Department of Buildings,
City of Mount Vernon; CITY OF MOUNT
VERNON; and JOHN DOE ##1-4,

Defendants.

 

x

By letter-motion dated March 23, 2021, Littler Mendelson, PC (“Littler”), counsel for
defendant Richard Thomas, moved this Court for an Order directing defendant City of Mount
Vernon (the “City”) to pay their legal fees in connection with their representation of Thomas in
this action, as well as the attorneys’ fees and costs for submitting the instant application. (Doc.
#89). Thomas’s counsel advised that the City’s Corporation Counsel approved payment of the
outstanding legal fees and requested that the City’s Comptroller issue payment to Littler, but that
the City Comptroller had neither paid said fees nor advised when the fees would be paid. (Docs.
##89, 89-1). The City did not file an opposition or otherwise respond to Thomas’s counsel’s
application.

Accordingly, by Order dated April 14, 2021, the Court ordered the City to remit payment
by April 28, 2021, of all legal fees owed to Littler, as outlined in Littler’s previous invoices to the
City, as well as the attorneys’ fees and costs for submitting that application. (Doc. #90).

By letter-motion dated April 30, 2021, Thomas’s counsel and Corporation Counsel Brian
G. Johnson jointly informed the Court that although the Corporation Counsel has approved
certain outstanding invoices for payment, and again requested that the Comptroller pay the
invoices, the Comptroller has not given any indication that she has remitted or will remit payment
of the approved invoices. They therefore requested that the Court order the City (by both its
Corporation Counsel and Comptroller) to show cause at a hearing before the Court why it has not
paid Littler’s outstanding legal fees in this matter. (Doc. #91).

That request is GRANTED.
_ Accordingly, it is HEREBY ORDERED:

1. A hearing is scheduled for June 3, 2021, at 3:30 p.m., at which the City, by both its
Corporation Counsel and Comptroller, shall show cause why the City and the Comptroller have
not paid Littler’s outstanding legal fees in this case. The Court will conduct the hearing in person
at the United States Courthouse, Courtroom 520, 300 Quarropas Street, White Plains, NY 10601.

 

 
2. Counsel for defendant Thomas, counsel for the City, Corporation Counsel
Brian G. Johnson, and City Comptroller Deborah Reynolds are all REQUIRED to attend
this hearing in person or risk being held in contempt of court.

3. Per the SDNY COVID-19 Courthouse Entry Program, anyone who appears at any
SDNY courthouse must complete a questionnaire and have his or her temperature taken.
Completing the questionnaire online and ahead of time will save time and effort upon entry. Only
those individuals who meet the entry requirements established by the questionnaire will be
permitted entry. Please contact Chambers if you do not meet the requirements. The questionnaire
is located on the Court’s website at: https://www.nysd.uscourts.gov/sites/default/files/2020-
09/SDNY%20COVID%20ENTR Y%20QUESTIONNAIRE%20GUIDE%209-2-2020.pdf.

4. By May 7, 2021, counsel for the City is directed to provide a copy of this Order to
the Corporation Counsel and the City Comptroller, and file proof of service of the same.

The Clerk is directed to terminate the letter-motions. (Docs. ##89, 91).

Dated: May 3, 2021
White Plains, NY
SO ORDERED:

Vu

Vincent L. Briccetti
United States District Judge

 

 
